Title: To Thomas Jefferson from Albert Gallatin, [29 June 1801]
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  [29 June 1801]
               
               As I wrote to Gen. Muhlenburg on the subject of T. Coxe being appd. Collector by him—Would it not be well to write immediately, as his Commission is made out, that he must be silent on the subject? Or in what other manner is it thought fit to communicate to him the non acceptance of the Collectorship by T.C.?
               That office is so valuable that P.M. having promised to give it as we had decided, it might be eligible still to dispose of it. It is probable he would comply if it was mentioned at once—Otherwise he may say he had engaged it—
               That Collectorship worth 1,500 dollars—Ash is the incumbent Carson alias Rt. Slender would like it
               Meredith Treasurer would take that or surveyor of supplies instead of Treasury—and Habersham might be prevailed perhaps to take Treasury in lieu of Post-master—The Salaries are equal 3000 drs. each—Treasury a sinecure requires only integrity & a very large security—Mr Meredith told me this day that he had a strong inclination to resign this fall—Mrs M. is always sick in this place—Any thing offered in Phila. will confirm him.
               
                  A. G.
               
            